internal_revenue_service number release date index number --------------------------------------------------- ------------------------------- ---------------------------------- ------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc fip b04 plr-154456-06 date may ---------------------------------------------------------------------------------------- dear ---------------------- this is in response to the letter from your representative dated date requesting a ruling concerning subchapter_l of chapter of the internal_revenue_code facts taxpayer represents as follows taxpayer is a corporation that qualifies as an insurance_company for purposes of the code whether taxpayer is subject_to tax under part i or part ii of subchapter_l depends on whether for the taxable_year in question taxpayer satisfies the definition of a life_insurance_company in sec_816 for business reasons taxpayer proposes to purchase from an insurance_company not affiliated with taxpayer certain life_insurance policies of a type having cash_value covering the lives of taxpayer’s officers taxpayer will be the owner of and pay all premiums due under these policies taxpayer will be the sole beneficiary of all of these policies the goal of this purchase is to provide funds to deal with premature deaths of taxpayer’s officers to fund some of taxpayer’s long term obligations and to provide reasonable investment returns rulings requested taxpayer requests a ruling that the references to sec_264 in sec_807 sec_807 and sec_832 take into account the exceptions to the application of the interest disallowance rule_of sec_264 plr-154456-06 law and analysis the contracts taxpayer proposes to acquire are life_insurance contracts for federal_income_tax purposes therefore the annual increases in the cash_value of such contracts will not be currently included in taxpayer’s taxable_income see sec_7702 amounts taxpayer receives by reason of the death of the insured s may be excluded from gross_income see sec_101 in computing the taxable_income of a life_insurance_company sec_807 and sec_807 require certain items to be adjusted by the amount of the policyholders’ share of tax-exempt_interest and the amount of the policyholders’ share of the increase for the taxable_year in policy cash values within the meaning of sec_805 of life_insurance policies and annuity and endowment contracts to which sec_264 applies similarly in computing the taxable_income of an insurance_company other than a life_insurance_company sec_832 requires the amount of losses_incurred to be reduced by an amount equal to percent of among other things the increase for the taxably year in policy cash values within the meaning of sec_805 of life_insurance policies and annuity and endowment contracts to which sec_264 applies hence the computation of reserves of both a life_insurance_company and an insurance_company other than a life_insurance_company are determined by rules which reference contracts to which sec_264 applies these references to sec_264 in subchapter_l were added by c of the taxpayer_relief_act_of_1997 vol c b sec_264 provides that n o deduction shall be allowed for that portion of the taxpayer’s interest_expense which is allocable to unborrowed_policy_cash_value sec_264 identifies those policies and contracts which are excepted from the rule_of sec_264 sec_264 provides that sec_264 shall not apply to an insurance_company subject_to tax under subchapter_l the conference_report accompanying the bill that included sec_264 indicates that the conference agreement followed the house bill and the senate amendment with modifications h_r conf_rep no 105th cong 1st sess vol c b the reports of both the house committee on the budget and the senate committee on finance indicate that the provision focused on deductions for interest on debt with respect to cash_value life_insurance purchased by institutions on the lives of their debtors citing examples such as a business buying cash_value life_insurance on the lives of its debtors and increasing that investment even as the debt is repaid a mortgage_lender doing likewise even as the underlying loan was sold or pooled and a buyer of such a loan taking out a second similar policy on the same debtor moreover the law prior to sec_264 was not intended to promote tax arbitrage by allowing financial or other business that have the ongoing ability to borrow funds from depositors bondholders investors or other lenders to concurrently invest a portion of their assets in cash_value life_insurance contracts or endowment or annuity_contracts h_r rep plr-154456-06 no 105th cong 1st sess s rep no 105th cong 1st sess the congress addressed this problem by among other things imposing a pro_rata disallowance rule on interest on debt to fund life_insurance where applicable this rule provides that no deduction is allowed for the portion of the taxpayer’s interest_expense that is allocable to the unborrowed policy cash surrender values with respect to any life_insurance_policy or annuity or endowment_contract issued after date h_r rep no pincite s rep no pincite this rule was not intended to apply to any policy or contract owned by an entity engaged in a trade_or_business covering any individual who is an employee officer or director of the trade_or_business at the time first covered by the policy or contract h_r rep no pincite s rep no pincite in the case of insurance_companies though the provision does not apply r ather the rules reducing certain deductions for losses_incurred and reducing reserve deductions or dividends received deductions are modified to take into account the increase in the cash values of life_insurance policies or annuity or endowment contracts held by insurance_companies h_rep_no pincite s rep no pincite these modifications were effected by additions to the sentences describing the rules applicable tax-exempt_interest for example where sec_807 and b b previously read the sum of i the amount of the policyholders’ share of tax-exempt_interest plus ii any excess described in sec_809 for the taxable_year the sections now read the amount of the policyholders’ share of tax-exempt_interest and the amount of the policyholders’ share of the increase for the taxable_year in policy cash values within the meaning of sec_805 of life_insurance policies and annuity and endowment contracts to which sec_264 applies this strongly suggests that these references to sec_264 should be read in_pari_materia with the pre-existing portion of the sentences rules applicable to a life_insurance_company part i of subchapter_l the rules for computing the taxable_income of a life_insurance_company were overhauled by the tax_reform_act_of_1984 et seq vol c b the conference_report observed that the taxation of life_insurance_companies prior to the overhaul included a proration formula to allocate investment_yield between the policyholders and the company the practical effect of the proration formula is to treat additions to reserves as funded in part out of tax-exempt_income thus limiting the tax_benefit a company can enjoy by the receipt of tax-exempt_income h_r conf_rep no 98th cong 2nd sess vol c b the overhaul retained this general concept id the tax_reform_act_of_1984 was division a of the deficit_reduction_act_of_1984 plr-154456-06 as originally enacted sec_805 described 100_percent_dividend as a term that does not include any dividend to the extent it is a distribution out of tax-exempt_interest or out of dividends which are not percent dividends sec_807 and b b originally required a reduction in the yearly closing balance of reserves by the amount of the policyholders’ share of tax-exempt_interest and for purposes of allocating investment_income between the company and its policyholders sec_812 originally spoke of interest including tax-exempt_interest explaining the operation of sec_812 the house ways_and_means_committee observed that because reserve increases might be viewed as being funded proportionately out of taxable and tax-exempt_income the net increase and net decrease in reserves are computed by reducing the ending balance of the reserve items by the policyholders’ share of tax-exempt_interest similarly a life_insurance_company is allowed a dividends-received_deduction for intercorporate dividends from nonaffiliates only in proportion to the company’s_share of such dividends percent dividends from affiliates are excluded from application of the proration formula if such dividends are not themselves distributions from tax-exempt_interest or from dividend income that would not be percent deductible if received directly by the taxpayer h_r rep no 98th cong 2nd sess pt with respect to the treatment of dividends received the report notes that to the extent these earnings are distributions of tax-exempt_income they have not been taxed and should be subject_to proration without this rule a parent life_insurance_company could avoid proration of tax-exempt_interest by having a subsidiary own all of its tax-exempt obligations the subsidiary would not be taxed on this income which it could distribute to the parent as dividends however the proposed rule would avoid this result by having gross_investment_income include dividends received from a subsidiary to the extent that such dividends are distributions of tax-exempt_interest or of dividend income that would not be percent deductible if received directly by the taxpayer t he proration of tax-exempt_income may also be avoided by distributing surplus in the form of dividends to a parent nonlife insurance_company that could invest in tax-exempt_income this possibility is less troublesome than that of placing assets in a subsidiary because assets of a parent do plr-154456-06 not contribute to a company’s surplus while assets of a subsidiary do this effectively places a limitation on the amount of assets which a company may pay as dividends to a parent without jeopardizing its ability to do business under state law id pincite accordingly the rules applicable to a life_insurance_company after the overhaul required segregating tax-exempt_income into the shares allocable to the company and to policyholders and adjusting the allowed reserves to preclude funding those reserves with the policyholders’ share rules applicable to an insurance_company other than a life_insurance_company part ii of subchapter_l the rules for computing the taxable_income of an insurance_company other than a life_insurance_company have been in effect without substantial modification for many decades for purposes of this analysis the focus can be put initially on the effect of the tax_reform_act_of_1986 sec_1022 vol c b this act amended sec_832 to require the deduction for losses_incurred to be reduced by percent of the sum of tax-exempt_interest received or accrued and dividends received explaining this provision the conference_report noted that under prior_law n o reduction in the loss reserve deduction is required to take account of the fact that deductible additions to reserves may come out of income not subject_to tax unlike life_insurance_companies property and casualty insurance_companies are not required to allocate or prorate investment_income including tax-exempt investment_income so as to take account of the possibility of a double deduction were deductible additions to reserves are funded with tax-exempt_income or with the deductible portion of dividends received h_r rep no 99th cong 2nd sess ii-356 vol c b the underlying house report goes into more detail for purposes of explanation it notes the proration rule applicable to life_insurance_companies responds to the assumption that reserve increases are being funded out of both taxable and tax-exempt_income h_r rep no 99th cong 1st sess the house committee believe d it was not appropriate to fund loss_reserves on a fully deductible basis out of income which may be in whole or in part exempt from tax therefore t he amount of the addition to reserves that is deductible should be reduced by a portion of such tax- exempt_income to reflect the fact that reserves are generally funded in part from tax- exempt_interest or from wholly or partially deductible dividends hence a proration-like plr-154456-06 provision was applied to the computation of the deductible reserve of an insurance_company other than a life_insurance_company id scope of contracts to which sec_264 applies the modifications of the subchapter_l rules regarding deductible reserves reference contracts to which sec_264 applies sec_264 including the subchapter_l modifications was enacted as of the taxpayer_relief_act_of_1997 section d provides that t he amendments made by this section shall apply to contracts issued after date in taxable years ending after such date vol c b as codified sec_264 does not succinctly describe the contracts to which it applies sec_264 speaks of the unborrowed policy cash values of life_insurance policies and annuity and endowment contracts issued after date though sec_264 carves out contracts covering owners officers directors and employees as well as contracts subject_to sec_72 it does so only by removing such contracts from the operation of sec_264 paragraph shall not apply not necessarily the entire subsection and while these contracts are carved out of sec_264 sec_264 nonetheless operates on these contracts for purposes of determining the remaining interest_expense subject_to the rule by requiring the contracts to be excepted from the denominator of the allocation_ratio under sec_264 summation the import of sec_807 sec_807 and sec_832 is to prorate an insurance company’s investment_income to preclude the funding of deductible reserves with tax-exempt_income in addition to interest and deductible dividends received the annual increase in the cash_value of a life_insurance_contract ultimately leading to an excludable death_benefit is tax-exempt to include this additional source of tax-exempt_income within the purview of these proration rules congress modified the practical application of these rules by incorporating a reference to contracts subject_to sec_264 contracts such as those taxpayer proposes to acquire are contracts to which sec_264 applies because they will be issued after date even though sec_264 removes them from the disallowance rule_of sec_264 life_insurance_companies are actually advantaged by this because sec_264 excepts insurance_companies from the operation of sec_264 for example although sec_807 requires an adjustment to reserves to reflect the policyholders’ share it does not require an adjustment to reflect the company’s_share which is not subject_to the sec_264 disallowance rule ruling insurance_companies other than life_insurance_companies do not have a company’s_share excepted from the sec_264 rule nonetheless because sec_832 requires a reduction equal to percent of the increase in the policy value during the taxable_year it may be that these insurance_companies are not significantly disadvantaged vis a vis life_insurance_companies or non insurance_companies plr-154456-06 the references to sec_264 in sec_807 sec_807 and sec_832 do not take into account the exceptions to the application of the interest disallowance rule_of sec_264 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to taxpayer sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer’s authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively for a return s filed electronically this requirement is satisfied by attaching a statement to the return s that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely donald j drees jr senior technician reviewer branch
